                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:18-cv-00583-FDW

PHILLIP R. SCOTT,                                    )
                                                     )
                      Plaintiff,                     )
                                                     )
vs.                                                  )              ORDER
                                                     )
FNU BENNET, et al.,                                  )
                                                     )
                  Defendants.                        )
________________________________________             )

       THIS MATTER comes before the Court on Plaintiff’s Motion to Compel Discovery.

[Doc. 24].

I.     BACKGROUND

       Pro se Plaintiff Phillip Scott (“Plaintiff”) is a prisoner of the State of North Carolina,

currently incarcerated at Pasquotank Correctional Institution in Elizabeth City, North Carolina.

On October 30, 2018, Plaintiff filed a complaint under 42 U.S.C. § 1983 against Defendants J.

Bennett and B. Bennett, identified as sisters and correctional officers at Lanesboro Correctional

Institution (“Lanesboro”), for violating his rights under the Fourteenth Amendment’s Due Process

clause by fabricating charges against him for assault and failing to give him a proper disciplinary

hearing; under the First Amendment for retaliating against him for filing a grievance; and under

the Eighth Amendment for cruel and unusual punishment. [Doc. 1]. The alleged conduct occurred

between March 21, 2018 through July 18, 2018. [Id. at 3]. Plaintiff’s Complaint survived initial

review. [Doc. 9].

       On September 9, 2019, after Plaintiff had accepted the assistance of the North Carolina

Prisoner Legal Services (NCPLS) in conducting discovery in this matter [Doc. 18], the Court
entered an Amended Pretrial Order and Case Management Plan (PTOCMP) amending case

deadlines and appointing the NCPLS for the limited purpose of discovery [Doc. 19]. The

PTOCMP provides, in pertinent part, as follows:

               Upon conclusion of the discovery period, NCPLS will file with the
               Court a Response to Discovery Order indicating that: (a) NCPLS
               will provide representation; (b) the appointment of counsel is not
               necessary; (c) the Plaintiff has declined any further assistance by
               NCPLS; or (d) the reviewing NCPLS attorney feels that Plaintiff’s
               case is meritorious but NCPLS lacks adequate resources to provide
               representation. If NCPLS declines representation or the Plaintiff
               rejects NCPLS’s further representation following the period of
               discovery, NCPLS will provide the Plaintiff with a packet of
               discovery materials to assist the Plaintiff in either filing or
               responding to any dispositive motion. The packet will not
               include any documents or material subject to a protective order,
               and NCPLS will return any such documents or material to
               defense counsel at the conclusion of discovery.

[Doc. 19 at 4 (emphasis added)].

        In December 2019, on the parties’ request, the Court entered a Consent Protective Order,

which the parties agreed was “necessary to authorize the release of such confidential information

and to ensure that such confidential information is not disclosed or used for any purpose except in

connection with this litigation.” [Doc. 23 at 2]. On review of the Consent Motion for Protective

Order, the Count found as follows:

               [D]uring the course of this litigation, Defendants obtained and will
               continue to obtain and disclose to Plaintiff or the Court, information
               and documents from the North Carolina Department of Public
               Safety (“the Department”) that are deemed confidential under
               federal and state law, including, N.C.G.S. §§ 126-22(3) and -24, §
               122C-52, § 132-1.7, § 148-74 and -76; Goble v. Bounds, 13 N.C.
               App. 579, 581, 186 S.E.2d 638, 639, aff’d, 281 N.C. 307, 188 S.E.2d
               347 (1972); Paine v. Baker, 595 F.2d 197, 200 (4th Cir. 1979), cert.
               denied,444 U.S. 925 (1979); 42 U.S.C. § 1320d et seq.; and 45
               C.F.R. §§ 160-164.

[Id. at 1].



                                                 2
       Plaintiff now moves to compel Defendants to respond to a request for production of

documents over which the parties cannot agree, despite having conferred in good faith to obtain

the discovery without court action. [Doc. 24]. Plaintiff also moves for an award of the reasonable

expenses associated with making this motion pursuant to Rule 37(a)(5)(A). [Id.]. The disputed

request seeks “[c]opies of each and every file created and/or maintained on Defendant[s] between

March 21, 2018 to July 18, 2018, including the following files: (a) Personnel file; (b) Disciplinary

file; and (c) training files.” [See Doc. 25 at 2].   Defendants initially objected to this Request

before the entry of an appropriate protective order but responded that their response “[would] be

supplemented seasonably upon entry of a protective order.” [Id.]. As noted, the Court entered a

consent protective order on December 19, 2019. Even after the protective order, however,

Defendants declined to provide documents responsive to the disputed Request, contending that the

documents requested are not relevant. [Id.at 2-3].

II.    STANDARD OF REVIEW

       “[T]he party or person resisting discovery, not the party moving to compel discovery, bears

the burden of persuasion.” Kinetic Concepts, Inc. v. CinvaTec Inc., 268 F.R.D. 226, 243

(M.D.N.C. May 12, 2010) (collecting cases). Rule 26(b) of the Federal Rules of Civil Procedure,

which was amended in 2015, governs the scope of discovery. It provides:

               Unless otherwise limited by court order, the scope of discovery is as
               follows: Parties may obtain discovery regarding any nonprivileged
               matter that is relevant to any party's claim or defense and
               proportional to the needs of the case, considering the importance of
               the issues at stake in the action, the amount in controversy, the
               parties’ relative access to relevant information, the parties’
               resources, the importance of the discovery in resolving the issues,
               and whether the burden or expense of the proposed discovery
               outweighs its likely benefit. Information within this scope of
               discovery need not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b) (emphasis added). With the 2015 amendments, the Rules Committee noted

                                                 3
that, as opposed to the pre-amendment language regarding discovery “of any matter relevant to the

subject matter involved in the action,” “[p]roportional discovery relevant to any party’s claim or

defense suffices, given a proper understanding of what is relevant to a claim or defense.” Fed. R.

Civ. P. 26, Committee Notes on Rules—2015 Amendment. This includes “other incidents of the

same type.” Id. Further, a district court has substantial discretion in managing discovery. Lone

Star Steakhouse & Saloon, Inc. v. Alpha of Virginia, Inc., 43 F.3d 922, 929 (4th Cir. 1995).

III.   DISCUSSION

       Here, Plaintiff seeks discovery of the personnel files, disciplinary files, and training files

for the Defendants created and/or maintaned the time period of the alleged constitutional

violations. Plaintiff alleges that Defendants violated his First, Eighth, and Fourteenth Amendment

rights “when they retaliated against him for filing a grievance, fabricated disciplinary charges

against him and falsely accused him of assaulting Defendant Brenita Bennett, and then held him

in segregation at Lanesboro from March 21, 2018 to July, 2018, despite the FCC authorizing his

release from segregation.” [Doc. 25 at 6]. Plaintiff contends, therefore, that “[i]nformation related

to defendants’ job performance and disciplinary history, regarding the same conduct alleged in

[Plaintiff’s] Complaint, is relevant.” [Id.]. Plaintiff also argues that “[c]ourts have routinely

allowed for the disclosure of an officer’s personnel file, including performance evaluations and

disciplinary records during the discovery phase because it may lead to admissible evidence.” [Id.

at 5 (citing cases)]. Plaintiff made no alternative request for in camera review of the disputed

materials.

       Defendants concede that Plaintiff is entitled “to those personnel files, disciplinary files,

and training files that relate solely to the actual incident complaint of or to “other incidents of the

same types,” i.e., incidents (if any) where the Defendants allegedly fabricate charges against an



                                                  4
inmate, failed to give an inmate a proper disciplinary hearing, retaliated against an inmate for filing

a grievance, improperly held an inmate in segregated housing.” [Doc. 26 at 5]. Defendant argues,

however, that at the end of discovery in this case, the documents, including confidential

documents, will be turned over to the inmate-Plaintiff. Therefore, “even with a Protective Order

in place, a proportionality review is critically important before records pertaining to prison staff

are provided to the inmate-Plaintiff’s discovery counsel.” [Id. at 6]. Defendants contend, “without

question, the security risks of providing to the inmate-Plaintiff statutorily-confidential information

about prison staff must be weighed against the needs of the case.” [Id.]. Defendant’s argument

regarding the inmate-Plaintiff’s access to documents produced subject to the consent protective

order is without merit. As noted, the PTOCMP expressly provides that the packet of discovery

materials provided to Plaintiff at the end of the discovery period will not include “any documents

or material subject to a protective order, and NCPLS will return any such documents or material

to defense counsel at the conclusion of discovery.” [Doc. 19 at 4]. As such, without this “critically

important” element of the proportionality review, Defendants concede Plaintiff is entitled at least

to “those personnel, disciplinary, and training files that pertain to the incident that is the subject of

the case at bar or to ‘other incidents of the same type.’” [Doc. 26 at 6].

        “Courts have recognized that the strong public interest in § 1983 actions generally weighs

heavily in favor of a full airing of the relevant evidence.” Martin v. Conner, 287 F.R.D. 348, 350

(D. Md. Nov. 14, 2012) (internal quotation marks and citation omitted). The Court agrees that

Plaintiff is entitled to, and Defendants shall produce, Defendants’ personnel files, disciplinary

files, and training files related to the incidents that are the subject of the Complaint and other

incidents of the same type that were created and/or maintained on Defendants between March 21,

2018 to July 18, 2018. See Gross v. Lunduski, 304 F.R.D. 136, 144-45 (W.D.N.Y. Dec. 18, 2014)



                                                   5
(collecting cases). Incidents of the “same type” include incidents regarding retaliation for filing

grievances, fabricating disciplinary charges against an inmate, falsely accusing an inmate of

assault, and/or improperly holding an inmate in segregation. These documents shall be produced

subject to the existing consent protective order, with appropriate and reasonable redactions.

Appropriate and reasonable redactions include the address, phone number, email address, and

other identifying information of Defendants, as well as the names and identifying information of

non-defendant correctional officers and prison officials and other prisoners. Should one or both

parties believe an in camera inspection by the Court is necessary to comply with the Court Order,

prompt motion should be made.

       Further, Plaintiff’s motion to require Defendants to pay reasonable expenses associated

with making this motion, pursuant to Rule 37(a)(5)(A), will be denied.

       IT IS, THEREFORE, ORDERED that:

       (1) Plaintiff’s Motion to Compel Discovery [Doc. 24] is GRANTED in accordance with

           the terms of this Order.

       (2) Plaintiff’s motion for reasonable expenses [Doc. 24] is DENIED.

       (3) Defendants shall respond to Plaintiff’s discovery request within ten (10) days of this

           Order in accordance with the terms of this Order.

       (4) The stay of the dispositive motions’ deadline [Doc. 29] is hereby lifted and the parties

           shall have until May 1, 2020 to file dispositive motions in this case.

       IT IS SO ORDERED.

                                                     Signed: March 16, 2020




                                                 6
